Citation Nr: 0948701	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-31- 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Indianapolis, Indiana


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized 
medical expenses incurred as a result of postoperative care 
for a left total knee replacement during the period from 
Marcy 12, 2007 to May 5, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 denial by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Indianapolis, 
Indiana, of the Veteran's claim for payment of or 
reimbursement for the cost of unauthorized medical expenses 
incurred as a result of postoperative treatment received from 
March 12, 2007 to May 5, 2007 following a left total knee 
replacement.  The VAMC determined that, while prior 
authorization for the private medical treatment received had 
not been obtained, one preoperative visit, the operative 
procedure, and two postoperative visits were authorized 
subsequently and expenses related thereto were either 
directly paid to the provider or the Veteran was reimbursed 
for the medical expenses he actually paid related to the 
foregoing.  Medical expenses for the period from March 12 to 
May 5, 2007, inclusive of the costs of physical therapy, 
prescribed drugs, and durable medical equipment, were not 
authorized and payment or reimbursement therefore was denied 
on the basis that such treatment could have been obtained at 
available VA facilities.

Pursuant to his request, the Veteran was afforded a video 
conference hearing before the Board, with the Veteran sitting 
at the VA Regional Office in Seattle, Washington, in June 
2009.  A transcript of that proceeding is of record.  Notice 
is taken that the Veteran changed residence from Indiana to 
Washington during the course of the instant appeal and, as 
such, the Seattle RO was the situs of the hearing, despite 
the fact that the VAMC in Indianapolis, Indiana retained 
jurisdiction of the claim under appeal.  At such hearing, the 
Veteran's representative indicated that additional evidence 
was to be faxed to the Board following the aforementioned 
hearing, but no such evidence was ever received by the Board.

On appeal in September 2009, the Board remanded the case for 
additional development, to include obtaining VA medical 
treatment records from September 2006 to February 2007.  The 
Board also directed the VAMC to obtain written records (1) 
documenting VA's agreement to pay for a portion of the 
expenses, as well as the Fee Services' denial of the disputed 
expenses, including documents containing the rationale for 
any decision made by Drs. Reeves and Conti, and (2) providing 
notice to the Veteran of the denial of payment or 
reimbursement of the disputed expenses.  Lastly, the Board 
instructed the VAMC to readjudicate the issue of the 
Veteran's entitlement to payment for or reimbursement of the 
unauthorized medical expenses incurred from March 12, 2007 to 
May 5, 2007.

Because the Board determines that the AMC failed to comply 
with its September 2009 remand order, the appeal is again 
REMANDED to the VAMC via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.


REMAND

The instant case must again be returned to the RO for 
compliance with the September 2009 remand, consistent with 
Stegall v. West, 11 Vet. App. 268 (1998), as all of the 
particular matters outlined in the Remand Order, in the form 
of instructions by the Board, were not completed. 

The Board notes that the VAMC has submitted documents 
requested in the September 2009 remand, to include 
Indianapolis VAMC treatment records; records relating to the 
VA's agreement to pay a portion of the Veteran's total knee 
replacement expenses; and notice to the Veteran of the denial 
of payment or reimbursement of the expenses relating to 
follow-up care the Veteran received.  

With respect to documents containing the rationale for 
any decision made by Drs. Reeves and Conti, the VAMC 
submitted an October 2009 correspondence indicating that 
these doctors are no longer with the Indianapolis VAMC.  

However, there was not substantial compliance with another of 
the Board's remand directives.  The September 2009 remand 
specifically instructed the VAMC to readjudicate the case and 
issue a supplemental statement of the case (SSOC) before 
returning this claim to the Board.  The VAMC was deficient in 
compliance with the directive.  See Stegall, 11 Vet. App. at 
271.  Thus, on remand, an SSOC must be issued.  See 38 C.F.R. 
§§ 19.37, 20.1304 (2009). 

Furthermore, it appears that the Veteran's service 
organization representative from the Disabled American 
Veterans (DAV) was not given the opportunity to review the 
Veteran's claims file and present written argument before 
returning this claim to the Board.  In order to comply with 
due process of law, DAV must be provided opportunity to 
review the record and offer written argument on the Veteran's 
behalf and any argument presented should then be considered 
by the RO.  38 C.F.R. 
§§ 3.103(e), 20.600 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The claims file must be sent to the 
Disabled American Veterans for the 
purpose of providing that organization an 
opportunity to review the claims file and 
provide written argument in support of 
the Veteran's appeal.  

2.  Readjudicate the remaining issue on 
appeal, that of the Veteran's entitlement 
to payment for or reimbursement of 
unauthorized medical expenses incurred 
from March 12, 2007 to May 5, 2007, 
relating to follow-up medical care 
received in connection with his left 
total knee replacement.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative must be 
provided with a supplemental statement of 
the case, which should contain notice of 
all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West  2002 & Supp. 2009). 



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


